
	
		II
		111th CONGRESS
		1st Session
		S. 2018
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty
		  on certain organic pigments and dyes.
	
	
		1.Certain organic pigments and dyes
			(a)In generalHeading 9902.32.07 of the Harmonized Tariff
			 Schedule of the United States (relating to certain organic pigments and dyes)
			 is amended by striking 12/31/2009 and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
